Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 and 16 are objected to because of the following informalities:
It is unclear what FET or IGBT means without importing limitations from the specification.
The first time an acronym is used, the full written text is required for clarity.
The term FET should be replaced by Field Effect Transistor.
And the term IGBT should be replaced by Insulated Gate Bipolar  Transistors.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim (1-10, 12-16) are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 20130328424 A1), and further in view of Hibi (US 20140037472 A1).
Regarding Claim 1:
Goto teaches:
An electric oil pump comprising: a motor part (electric motor body 10; Pg.2, 0019) having a shaft (shaft 12; Pg.2, 0019) disposed along a central axis that extends in an axial direction (rotatable about the axial direction X; Pg.2, 0019); a pump part (applied to an automobile turbo-charger,  an  electric  compressor, and  so on; Pg.2, 0021) that is positioned on one side of the motor part in the axial direction (rotatable about the axial direction X; Pg.2, 0019) and is driven by the motor part (electric motor body 10; Pg.2, 0019) via the shaft (shaft 12; Pg.2, 0019) and discharges oil; and a control part (control board region 21b… control element; Pg.2, 0015) configured to control an operation of the motor part (electric motor body 10; Pg.2, 0019), wherein the motor part (electric motor body 10; Pg.2, 0019) includes a rotor (rotor 13; Pg.2, 0019) fixed to the other side of the shaft (shaft 12; Pg.2, 0019) in the axial direction, a stator (stator 11; Pg.2, 0019) disposed to face the rotor(rotor 13; Pg.2, 0019) , and a motor housing (housing 30; Pg.2, 0019) in which the rotor (rotor 13; Pg.2, 0019) and the stator (stator 11; Pg.2, 0019) are accommodated, wherein the pump part (applied to an automobile turbo-charger,  an  electric  compressor, and  so on; Pg.2, 0021)  includes a pump rotor (the shaft  12 is coupled to the rotating shaft of a turbine; Pg.2, 0021) attached to the shaft (shaft 12; Pg.2, 0019) that protrudes (the turbine is rotationally driven by the electric motor 1; Pg.2, 0021) from the motor part (electric motor body 10; Pg.2, 0019) to one side in the axial direction (rotatable about the axial direction X; Pg.2, 0019) and a pump housing having a housing part in which the pump rotor is accommodated, wherein the control part (control board region 21b… control element; Pg.2, 0015) includes a plurality of electronic components (control element of the inverter section 20, position detection sensor 26; Pg.2, 0020) and a board (control board region 21b; Pg.2, 0015; a  board  on which a power  element and  a  control  element   are  mounted  with enhanced heat radiation of the power element; Pg.1, 0005) on which the plurality of electronic components (control element of the inverter section 20, position detection sensor 26; Pg.2, 0020) are mounted, wherein the plurality of electronic components (control element of the inverter section 20, position detection sensor 26; Pg.2, 0020) include a heat generating component (the amount of heat generation is increased in an electric motor having a large electrification current; Pg.1, 0004), wherein the motor housing 

Although Goto emphasizes the electric motor 1 being for example applied to an automobile turbo-charger, an electric compressor, and so on (pump part), where the shaft 12 is coupled to the rotating shaft of a turbine, and the turbine rotationally driven by the electric motor 1, 
Goto does not teach the details of the pump being driven by the motor or any particular medium being pumped.

However, Hibi teaches:
… and a pump housing (housing 2; Pg.2, 0023) having a housing part (pump case 11; Pg.2, 0023) in which the pump rotor (…gear 22 …rotatably coupled to … the output shaft 26; Pg.2, 0027) is accommodated…
 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goto by using the pump to move oil for a transmission as taught by Hibi in order to maintain pressure to the various oil pathways while also operating at an elevated temperature.

Regarding Claim 2:
Goto as modified by Hibi, teaches the limitations of claim 1 above.
Goto teaches:
The electric oil pump according to claim 1, wherein the motor housing (housing 30; Pg.2, 0019) has a support that supports the plurality of heat dissipating fins (electric motor 

Regarding Claim 3:
Goto as modified by Hibi, teaches the limitations of claim 2 above.
Goto teaches:
The electric oil pump according to claim 2, wherein the support (the housing 30 constituting the heat mass 32; Pg.1, 0014) extends in a radially outward direction (the housing has a heat mass on the side of a surface of the board facing the electric motor body at a position opposed to the power element; Pg.1, 0006).

Regarding Claim 4:
Goto as modified by Hibi, teaches the limitations of claim 2 above.
Goto teaches:
The electric oil pump according to claim 2, wherein the support has a heat transfer part (the housing 30 constituting the heat mass 32; Pg.1, 0014) that extends toward the board (body-side  heat  radiating  fin  34  is  arranged adjacent to the board-side heat radiating fin 33 and vertical on the outer surface of the housing 30; Pg.1, 0014).

Regarding Claim 5:
Goto as modified by Hibi, teaches the limitations of claim 4 above.
Goto teaches:
The electric oil pump according to claim 4, wherein the board (disk-like board 21; Fig.1,2; Pg.1, 0015) has a board through-hole that penetrates from the second surface to the first surface at a position that faces the heat generating component (…to enhance the heat radiation  from  the power  element  22  to  the heat  mass  32, … a copper inlay …24 having a high thermal conductivity is press-fit in the portion of the board 21; Fig.1,2; Pg.2, 0016).

Regarding Claim 6:
Goto as modified by Hibi, teaches the limitations of claim 5 above.
Goto teaches:
The electric oil pump according to claim 5, wherein the board through-hole has a thermally conductive member (a copper inlay 24; Fig.1,2; Pg.2, 0016) having thermal conductivity on its inner circumference (…to enhance the heat radiation  from  the power  element  22  to  the heat  mass  32, … a copper inlay 24 having a high thermal conductivity is press-fit in the portion of the board 21; Pg.2, 0016).


Goto as modified by Hibi, teaches the limitations of claim 6 above.
Goto teaches:
The electric oil pump according to claim 6, wherein the thermally conductive member is a copper foil (… a copper inlay 24 having a high thermal conductivity is press-fit in the portion of the board 21; Pg.2, 0016). 

Regarding Claim 8:
Goto as modified by Hibi, teaches the limitations of claim 5 above.
Goto teaches:
The electric oil pump according to claim 5, wherein the board (disk-like board 21; Fig.1,2; Pg.1, 0015) has a heat dissipation member (a heat conductive gel 25 having a high thermal conductivity …and heat mass 32; Pg.2, 0016) at a position of the board through-hole of the first surface.

Regarding Claim 9:
Goto as modified by Hibi, teaches the limitations of claim 8 above.
Goto teaches:
The electric oil pump according to claim 8, wherein the heat dissipation member (the heat mass 32; Pg.2, 0024, resp. the cover 40; Pg.2, 0024) comes in contact with the heat transfer part (the copper inlay 24 and heat conductive gel 25; Pg.2, 0024, resp. the heat conductive gel 43 and uneven structure 42; Pg.2, 0024).

Regarding Claim 12:
Goto as modified by Hibi, teaches the limitations of claim 1 above.
Goto teaches:
The electric oil pump according to claim 1, wherein the plurality of heat dissipating fins (heat  radiating  fin 34  is arranged adjacent to …heat radiating fin 33; Pg.1, 0014) extend in a direction crossing (vertical on the outer surface of the housing 30; Pg.1, 0014) the axial direction (…in the axial direction X; Pg.1, 0014).

Regarding Claim 13:
Goto as modified by Hibi, teaches the limitations of claim 12 above.
Goto teaches:
The electric oil pump according to claim 12, wherein the plurality of heat dissipating fins (heat  radiating  fin  34  is  arranged adjacent to …heat radiating fin 33; Pg.1, 0014) extend in a direction orthogonal (vertical on the outer surface of the housing 30; Pg.1, 0014) to the axial direction (…in the axial direction X; Pg.1, 0014).

Regarding Claim 14:
Goto as modified by Hibi, teaches the limitations of claim 1 above.

The electric oil pump according to claim 1, wherein the heat generating component is a power semiconductor element (a power element; Pg.1, 0006) for controlling power (and a control element; Pg.1, 0006) that drives the motor part (for electrification of  the electric motor body; Pg.1, 0006).

Regarding Claim 15:
Goto teaches the electric oil pump according to claim 14, wherein the power semiconductor element is an FET (power elements  22 (e.g., MOSFETs); Pg.1, 0015)


Regarding Claim 16:
Goto teaches the electric oil pump according to claim 14, but does not teach  the power semiconductor element is an IGBT (power elements  22 (e.g., MOSFETs); Pg.1, 0015).
N.B. (What is IGBT Inverter Technology? The acronym IGBT stands for “Insulated Gate Bipolar  Transistors”. These are high-speed switching devices facilitate the voltage regulation. Some inverter machines use older MOSFET technology).
The examiner takes official notice that it would have been obvious to use IGBT technology in place of the FET taught by Goto.  It would have been obvious at the time of invention to use IGBT technology in place of the FET in order to make use of advancements in the art as is well known.  There is a limited set of devices that perform this function in this setting and choosing one would be considered a design choice and not affect the actual function of the device.

Claims (10 and 11) are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 20130328424 A1), as modified by Hibi (US 20140037472 A1) and further in view of Kim (US 20160290581A1)

Goto as modified by Hibi, teaches the limitations of claim 1 above.
Goto does not teaches:
The electric oil pump according to claim 1, wherein the length of the plurality of heat dissipating fins in the circumferential direction is longer on a radially inner side than on a radially outer side.

However, Lee teaches:
…the length of the plurality of heat dissipating fins in the circumferential direction is longer on a radially inner side (heat-dissipating fins 112 on the outer housing 11 long side; Fig.3 ) than on a radially outer side (heat-dissipating fins 112 on the outer housing 11 short side; Fig.3).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goto as modified by Hibi by incorporating the heat dissipating fins as taught by Kim with differentiation of length depending on location for better evacuation of heat.
Regarding Claim 11:
Goto as modified by Hibi, teaches the limitations of claim 1 above.
Goto teaches:
The electric oil pump according to claim 1, wherein the plurality of heat dissipating fins (motor body-side heat radiating fin 34, the board-side heat radiating fin 33; Fig.1,3; Pg.2, 0024) are disposed at intervals in the axial direction (heat  radiating  fin 34  is arranged adjacent to …heat radiating fin 33 and vertical on the outer surface of the housing 30… in the axial direction X; Pg.1, 0014), and the motor housing has a rib connecting the plurality of heat dissipating fins.
	
Goto does not teach:
	… the motor housing has a rib connecting the plurality of heat dissipating fins.

However, Kim  teaches:
… the motor housing (the LED fixing member 13; Pg.3-4, 0085) has a rib (includes a pair of protruding ribs 138; Pg.3-4, 0085) connecting the plurality of heat dissipating fins (groove 132a; Pg.3-4, 0085).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goto as modified by Hibi by incorporating the protruding rib between the heat dissipating fins of the motor housing in order as taught by Kim in order to increase the rigidity of the heat dissipating fins.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K.K./             Examiner, Art Unit 3655                                                                                                                                                                                           




/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655